                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

 DEBRA D. HINES,                            )
                                            )
                Plaintiff,                  )
                                            )
        v.                                  )   CIVIL ACTION NO. 5:18-CV-456 (MTT)
                                            )
                                            )
 Deputy Warden MELVIN BUTTS, et             )
 al.,
                                            )
                Defendants.                 )
                                            )

                                         ORDER

       United States Magistrate Judge Charles H. Weigle recommends granting

Defendants Melvin Butts, Miguel Stubbs, and Fabron Roberts’ motion to partially

dismiss (Doc. 21) and denying Defendants’ motion to dismiss or motion to strike Plaintiff

Debra Hines’ amended complaint (Doc. 40). Doc. 45. Specifically, the Magistrate

Judge recommends granting the first motion (Doc. 21) because (1) Hines cannot

recover any official capacity damages under 42 U.S.C. § 1983, and (2) Hines failed to

exhaust her administrative remedies before filing this action pursuant to the Prison

Litigation Reform Act, 42 U.S.C. § 1997e(a). Id. Hines has moved for reconsideration

of the Recommendation and has filed a separate objection to the Recommendation.

Docs. 47; 49.

                             I. MOTION FOR RECONSIDERATION

       This Court “may reconsider any pretrial matter [decided by the Magistrate Judge]

. . . where it has been shown that the [M]agistrate [J]udge’s order is clearly erroneous or

contrary to law.” 28 U.S.C. § 636(b)(1)(A); see Brown v. United States, 748 F.3d 1045,
1055 (11th Cir. 2014); Muhammad v. HSBC Bank USA, N.A., 399 Fed. App’x 460, 462

(11th Cir. 2010).

        In her motion, Hines contends that she changed her claims against the

Defendants in their individual capacities, not official capacities, and claims against all

Defendants in their individual capacities should be allowed to proceed. Doc. 47 at 2.

The Magistrate Judge’s recommendation to dismiss Hines’ claims against Butts and

Stubbs is just that: a recommendation. Thus, the Court cannot consider this argument

in her motion for reconsideration. 1 On the other hand, the Magistrate Judge ordered

that her claims against Roberts in his individual capacity were to proceed, and that

order is the only thing that may be reconsidered based on her motion. Doc. 45; FED. R.

CIV. P. 72(a) advisory committee’s note to 1983 amendment (“[R]econsideration of a

magistrate’s order . . . shall be by the district judge to whom the case is assigned.”

(emphasis added)).

        Hines has not made a showing that the Magistrate Judge’s order for her claims

against Roberts in his individual capacity to proceed is clearly erroneous or contrary to

law. Accordingly, Hines’ motion for reconsideration (Doc. 47) is DENIED.

                                           II. OBJECTION




1 Construing her motion liberally, the Court will assume that Hines objected to the dismissal of her claims
against Butts and Stubbs in their official capacities. The Court considers her objection and makes a de
novo determination pursuant to 28 U.S.C. § 636(b)(1). Her objection lacks merit. Nowhere in her recast
complaint does Hines state that she alleges claims against the Defendants in their individual capacities
only, and it is not until her response to the Defendants’ first motion to dismiss that she adds that she is
bringing her claims against them in their individual capacities. See generally Doc. 11; Docs. 47 at 2.
Regardless, Hines’ claims against Defendants Butts and Stubbs would be dismissed without prejudice for
failure to exhaust, as discussed further below, whether she brought those claims against them in their
official or individual capacities.

                                                    -2-
        Pursuant to 28 U.S.C. § 636(b)(1), the Court considers Hines’ objection and

makes a de novo determination of the portions of the Recommendation to which Hines

objects.

A. Butts

        Hines’ objection regarding Butts is that she submitted her grievance on October

26, 2018, rather than November 1, which was the date the grievance was submitted to

prison officials. Doc. 21-6 at 2. However, as the Defendants point out in their response

to Hines’ objections, “the statewide grievance procedure provides that the Warden must

respond within forty days ‘from the date the counselor received the Grievance Form

from the inmate. . . .’” 2 Doc. 50 at 6 (citing Doc. 21-2 ¶ 8). Accordingly, “the November

1, 2018 date is the operative date for determining whether Plaintiff waited the requisite

period of time before filing her lawsuit.” Id. Hines filed her lawsuit on December 13,

2018, which is more than forty days after she filed her grievance. Doc. 1. However,

Hines is required to complete the grievance process by submitting an appeal of her

grievance if the Warden fails to respond within forty days. Doc. 21-2 ¶¶ 9−10. Because

Hines has failed to complete the grievance process regarding her claims against Butts,

the Court agrees with the Magistrate Judge that Hines has not exhausted her

administrative remedies against him.

B. Stubbs

        Hines also objects to the Recommendation that she failed to exhaust her

administrative remedies against Stubbs because she was thwarted from completing the



2 Hines attached a sworn written statement from a “Lt. Scott” stating that on October 26, 2018, Hines told
him that Butts was, in effect, deliberately indifferent to her serious medical needs, and that Scott told
Hines to “write a statement.” Doc. 40-1 at 6. However, this statement does not demonstrate in any way
that the Warden received the grievance any earlier than November 1, 2018.


                                                   -3-
grievance process. Docs. 49 at 2; 51 at 1. In the Defendants’ response to her

objection, the Defendants contend that Hines’ grievance against Stubbs that was

received on January 14, 2019 was “voluntarily dropped” on March 25, and she thus did

not exhaust her administrative remedies. Doc. 50 at 7. The Defendants attached an

unauthenticated, “certified copy” of the grievance and “drop form.” Doc. 50-1 at 2−3.

Hines claimed in her reply that, when compared to the grievance, the drop form

misspells her first name and alleged that Grievance Counselor Tracey Jackson forged

her signature. Doc. 51 at 1, 3; compare Doc. 50-1 at 2 (signed “Debra D. Hines”) with

Doc. 50-1 at 3 (signed “Deborah Hines”).

        Even if Hines’ signature was forged, 3 Hines filed her original complaint

prematurely before the response period expired, and she did not even file her grievance

against Stubbs until after she filed this action. Docs. 1 (original complaint dated

December 10, 2018); 50-1 at 2 (filed January 9, 2019, received January 14).

Accordingly, the Court agrees with the Magistrate Judge that Hines has not exhausted

her administrative remedies against Stubbs. See Turner v. Burnside, 541 F.3d 1077,

1082−83 (11th Cir. 2008) (holding that if the parties’ versions of the facts conflict, the

Court must take the plaintiff’s version as true, and if the complaint is not dismissed at

this stage, the Court must then “make specific findings to resolve the disputed factual

issues related to exhaustion”).



3 The Court does not believe Hines’ signature was forged, and it is clear that Hines has, again, not been
truthful. Hines herself has used both spellings when bringing claims in this Court. See [Debra] Hines v.
Mickens, Dkt. No. 5:18-cv-456-MTT-CHW (GDC Inmate No. 185700); [Deborah] Hines v. Nazaire, Dkt.
No. 5:15-cv-421-MTT-MSH (GDC Inmate No. 185700); [Deborah] Hines v. Nazaire, Dkt. No. 5:14-cv-147-
MTT-CHW (GDC Inmate No. 185700); [Deborah] Hines v. Wingfield, Dkt. No. 5:13-cv-70-CAR-CHW
(GDC Inmate No. 185700). Further, Hines is a forger. In a previous case in this Court, she submitted a
forged document in an effort to avoid an exhaustion defense. Hines v. Nazaire, Dkt. No. 5:14-cv-147-
MTT-CHW, Doc. 101 at 2−3.


                                                   -4-
                                   III. CONCLUSION

      For the foregoing reasons, the Recommendation (Doc. 45) is ADOPTED and

made the Order of this Court. The Defendants’ second motion to dismiss (Doc. 40) is

DENIED, and the Defendants’ first motion to dismiss (Doc. 21) is GRANTED.

Additionally, Hines’ motion for reconsideration of the Magistrate Judge’s

Recommendation (Doc. 47) is DENIED. Accordingly, Hines’ official capacity claims

against all Defendants are DISMISSED, and her claims against Butts and Stubbs are

DISMISSED without prejudice for failure to exhaust. Butts and Stubbs are

TERMINATED as parties in this suit. Hines’ individual capacity claims against Roberts

shall go forward, and the stay of discovery (Doc. 24) is TERMINATED. However, given

Hines’ misconduct here and in Hines v. Nazaire, Dkt. No. 5:14-cv-147-MTT-CHW, the

Court gives notice to Hines that the Court will impose appropriate sanctions if Hines

engages in further misconduct.

      SO ORDERED, this 27th day of December, 2019.

                                                 s/ Marc T. Treadwell
                                                 MARC T. TREADWELL, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                           -5-
